      Case: 3:13-cr-00106-JJH Doc #: 32 Filed: 03/22/21 1 of 4. PageID #: 373




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



United States of America,                                      Case No. 3:13-cr-106

                       Plaintiff,

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Robert R. Lehman,

                       Defendant.


                            I.      INTRODUCTION AND BACKGROUND

       Defendant Robert R. Lehman, an inmate at Federal Correctional Complex – Milan in Milan,

Michigan, seeks an order reducing his sentence to time served and providing for his immediate

release from custody to home confinement. (Doc. No. 24). The government filed a brief in

opposition. (Doc. No. 30). Lehman file a reply brief. (Doc. No. 31).

       In February 2013, Lehman was indicted on one count of receipt of child pornography, in

violation of 18 U.S.C. § 2252(a)(2), one count of distribution of child pornography, in violation of

18 U.S.C. § 2252(a)(2), and one count of possession of child pornography, in violation of 18 U.S.C.

§ 2252(a)(4)(B). (Doc. No. 8). Lehman pled guilty to these offenses. After considering the

arguments of counsel and the factors set forth in 18 U.S.C. § 3553(a), I granted Lehman a substantial

downward variance from his Guideline range of 360 to 480 months for Counts One and Two and

sentenced him to 290 months in prison and a life term of supervised release for Counts One and




                                                  1
       Case: 3:13-cr-00106-JJH Doc #: 32 Filed: 03/22/21 2 of 4. PageID #: 374



Two, to be served concurrently.1 (Doc. No. 20). Lehman did not appeal his sentence and is

currently scheduled to be released on September 5, 2033.

        On November 6, 2020, Lehman filed a motion to appoint counsel to help him pursue

compassionate release in light of the COVID-19 pandemic. (Doc. No. 21). I granted his motion.

Lehman’s appointed counsel has now moved to reduce Lehman’s sentence under 18 U.S.C. §

3582(c)(1). (Doc. No. 24). In support of his motion, Lehman cites his age, congestive heart failure,

chronic kidney disease, coronary artery disease, type 2 diabetes, obesity, high blood pressure,

arthritis, and COPD, which increase his risk of severe illness if he were to contract COVID-19.

Lehman also claims he has had an exemplary record while incarcerated.

                                           II.      ANALYSIS

        The First Step Act of 2018 amended the circumstances under which a court may order a

defendant’s compassionate release from incarceration. While previously a court could modify the

defendant’s compassionate release only after the Director of the BOP filed a motion for release, the

First Step Act now permits a defendant to file a motion for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1).

        Prior to filing his motion for compassionate release, Lehman requested relief from the

Warden, who denied his request. (Doc. No. 24-1). Therefore, the exhaustion requirement is

satisfied.

        “The compassionate release provision permits the district court to reduce a defendant’s

sentence if it finds that ‘extraordinary and compelling reasons’ warrant a reduction; that a reduction



1
 I also sentenced Lehman to 240 months in prison with a life term of supervised release for Count
Three, to be served concurrently with his sentences for Counts One and Two. (Doc. No. 20).
                                                    2
       Case: 3:13-cr-00106-JJH Doc #: 32 Filed: 03/22/21 3 of 4. PageID #: 375



is consistent with the applicable policy statements issued by the Sentencing Commission; and that

the § 3553(a) factors, to the extent they apply, support a reduction.” United States v. Allen, 819 F.

App’x 418, 419 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)(i)); United States v. Jones, 980 F.3d

1098, 1114-15 (6th Cir. 2020). “[D]istrict courts may deny compassionate-release motions when any

of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021) (citing Jones, 980 F.3d at 1108).

        In this case, I cannot conclude a modified sentence would serve the purposes of § 3553(a).

18 U.S.C. § 3553. Lehman was sentenced to 290 months imprisonment after pleading guilty to one

count each of receipt, possession, and distribution of child pornography. As the Attorney General

stated in his original memorandum authorizing the transfer to home confinement of “some at-risk

inmates who are non-violent and pose minimal likelihood of recidivism,” “[s]ome offenses, such as

sex offenses, will render an inmate ineligible for home detention.”2 Not only are the instant offense

sex offenses, his sentence was so great, in part, because of his criminal history of sex-offense

convictions. Because of this, I find Lehman is not eligible for home confinement.

        I commend Lehman for his successful institutional adjustment including remaining

infraction free and thriving at his UNICOR job and acknowledge that he may be at increased risk of

severe illness if he were to contract COVID-19. But as I stated during the sentencing hearing, “290

months may very well be a life sentence. If it is, so be it. That’s the price that you pay for

undertaking this behavior at your age and with your criminal history.” (Doc. No. 27 at 51). Lehman

has served less than half of his 290-month sentence, is not eligible for home confinement, and has

not shown a reduced sentence would be sufficient to comply with the § 3553(a) purposes of

sentencing and attendant factors, including the nature and circumstances of the offense of


2
 Attorney General William P. Barr, Memorandum for Director of Bureau of Prisons, Re:
Prioritization of Home Confinement as Appropriate in Response to COVID-19 Pandemic, Office
of the Attorney General (Mar. 26, 2020) at 2 (emphasis added).
                                                     3
      Case: 3:13-cr-00106-JJH Doc #: 32 Filed: 03/22/21 4 of 4. PageID #: 376



conviction, his criminal history, and the need for the sentence imposed to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense, and to protect the

public from future criminal behavior. 18 U.S.C. § 3553(a)(1)-(2).

       Even if extraordinary and compelling reasons warranted a reduction, the § 3553(a) factors do

not support such a reduction. Therefore, compassionate release must be denied.

                                        III.   CONCLUSION

       For the foregoing reasons, Lehman’s motion for compassionate release is denied.



       So Ordered.
                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  4
